Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 20 are pending in this application. Claims 1, 8 and 15 are independent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over LASSOUED, Yassine (US-20210074155-A1, hereafter simply referred to as LASSOUED).

Regarding independent claims 1, 19 and 20, LASSOUED teaches:
A method (See at least LASSOUED, ¶ [0087], FIG. 6), comprising: receiving, by an accident processing node (e.g., computing node (FIG.1, #10) of Lassoued), an accident report generated by a transport (e.g., vehicle of Lassoued) (See at least LASSOUED, ¶ [0071], FIG. 6, "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…"); retrieving, by the accident processing node, a time and a location of the accident from the accident report (See at least LASSOUED, ¶ [0071], FIG. 6, "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…"); querying, by the accident processing node, a plurality of transport profiles (e.g., via vehicle onboard sensors of Lassoued) on a storage based on the time and the location of the accident (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…"); and retrieving video data associated with the time and the location of the (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…").
Lassoued teaches all the subject matters of the claimed inventive concept as expressed in the rejections above. However, the teachings are taught in separate embodiments.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lassoued taught in separate embodiments for the desirable and advantageous purpose of utilizing the (local/onboard) storage capabilities of dash cams (or other types of sensors) and vehicle connectivity to request relevant data from only particular vehicles to help investigate events, 

Regarding dependent claims 2, 9 and 16, LASSOUED teaches:
accessing the video data (e.g., video (or images) captured by their dash cam in Lassoued) from the profiles of the plurality of the transports (e.g., plurality of vehicles of Lassoued) based on location coordinates (e.g., spatiotemporal information (e.g., GPS location, heading/orientation, etc.) of Lassoued) and time stamps (e.g., timestamped location in Lassoued) associated with the video data (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…" See also ¶ [0019, 0068, 0070, 0076-0077]).

Regarding dependent claims 3 and 10, LASSOUED teaches:
accessing the video data on an external storage (e.g., cloud of Lassoued) based on links contained in the plurality of the profiles (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…").

Regarding dependent claims 4, 11 and 17, LASSOUED teaches:
retrieving the video data based on time stamps (e.g., timestamped location in Lassoued) associated with the video data being within a pre-set time interval of the time of (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…" See also ¶ [0019, 0068, 0076-0077]).

Regarding dependent claims 5, 12 and 18, LASSOUED teaches:
retrieving the video data based on locations associated with the video data being within a pre-set distance (e.g., vehicle 406 being within a predetermined distance (e.g., 50 meters) of the location of the event in Lassoued) of the location of the accident (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…").

Regarding dependent claims 6, 13 and 19, LASSOUED teaches:
retrieving the video data from devices at locations associated with the video data being at a furthest distance (e.g., vehicle 406 being within a predetermined distance (e.g., 50 meters) of the location of the event in Lassoued) and highest elevation (e.g., via spatiotemporal information (e.g., GPS location, heading/orientation, etc.) of Lassoued) of the location of the accident and from devices at locations associated with the video data being at a closest distance and lowest elevation of the location of the accident (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…" See also ¶ [0068, 0076-0077]).

Regarding dependent claims 7, 14 and 20, LASSOUED teaches:
forming a consensus between the plurality of transports and executing a smart contract (e.g., Service Level Agreement (SLA) of Lassoued) by the plurality of transports (e.g., plurality of vehicles of Lassoued) and the transport to retrieve video data associated with the time and the location of the accident from the plurality of the transport profiles (See at least LASSOUED, ¶ [0021, 0071], FIG. 6, "…a user (e.g., an investigator, law enforcement personnel, etc.) may provide (or submit) a query related to the event to the system and/or information related to the event may be automatically sent to (or received/retrieved by) the system from an external source (e.g., another computing system, a newsfeed, etc.). The query (or information) may include spatiotemporal information associated with (or of) the event (e.g., time and place/location or time/place ranges or windows). The system may then compare the spatiotemporal information of the event with the spatiotemporal information received from the vehicles. Based on this comparison, the system may select particular vehicles from the available recording vehicles as being relatively likely to have recorded/captured (additional) information related to the event. Additionally, the system may retrieve data portions (e.g., video frames, images, etc.) previously submitted from the selected vehicles…", "…A user (e.g., a security agent, a law enforcement investigator, etc.) seeking evidence related to an event (e.g., a crime, accident, etc.) may query the system using the appropriate time and location of the event (or such information may be automatically provided to the system)…" See also ¶ [0068]).








































Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: See the Notice of References Cited (PTO–892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Emily Terrell can be reached on (571) 270 – 3717. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 – 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 – 9199 (IN USA OR CANADA) or (571) 272 – 1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666